Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3899 Page 1 of 29



    1
         HAINES LAW GROUP, APC
    2    Paul K. Haines (SBN 248226)
           phaines@haineslawgroup.com
    3    Tuvia Korobkin (SBN 268066)
           tkorobkin@haineslawgroup.com
    4    Sean M. Blakely (SBN 264384)
           sblakely@haineslawgroup.com
    5    222 N. Sepulveda Blvd., Suite 1550
         El Segundo, California 90245
    6    Phone: (424) 292-2350
         Fax: (424) 292-2355
    7
    8    Attorneys for Plaintiffs and the Certified Classes
    9    [Additional Counsel, Next Page]
   10
                                  UNITED STATES DISTRICT COURT
   11
                               SOUTHERN DISTRICT OF CALIFORNIA
   12
   13
   14 ENRIQUE VAZQUEZ, SERGIO                   CASE NO: 16-CV-02749-WQH (BLM)
      ALFONSO LOPEZ, and MARIA                    Consolidated w/
   15 VIVEROS, individually and on behalf of CASE NO: 17-cv-00077-WQH (BLM)
   16 themselves and others similarly situated, CLASS ACTION
   17              Plaintiff,                   NOTICE OF MOTION AND
   18                                           MOTION FOR PRELIMINARY
                                                APPROVAL OF CLASS ACTION
   19       vs.                                 SETTLEMENT
   20
                                                Date:             TBD
   21 KRAFT HEINZ FOODS COMPANY, a Crtroom:                       14B
      Pennsylvania Corporation, and DOES 1
   22
      through 25, inclusive,
   23                                           No Oral Argument Unless Requested
                   Defendants.                  By Court
   24
   25                                                    Action filed:    September 8, 2016
   26                                                    Removed:         November 7, 2016
                                                         Trial Date:      None set
   27
   28

  Class Memorandum of Points and Authorities ISO of Motion for
  Order Granting Preliminary Approval                                    Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3900 Page 2 of 29



    1 COHELAN KHOURY & SINGER
      Isam C. Khoury (SBN 58759)
    2    ikhoury@ckslaw.com
      Michael D. Singer (SBN 115301)
    3    msinger@ckslaw.com
      Diana M. Khoury (SBN 128643)
    4    dkhoury@ckslaw.com
      Marta Manus, (SBN 260132)
    5    mmanus@ckslaw.com
      605 C Street, Suite 200
    6 San Diego, CA 92101
      Telephone: (619) 595-3001 / Facsimile: (619) 595-3000
    7
    8 LAW OFFICES OF SAHAG MAJARIAN II
      Sahag Majarian, II (SBN 146621)
    9    sahagii@aol.com
      18250 Ventura Blvd.
   10 Tarzana, CA 91356
      Telephone: (818) 609-0807 / Facsimile: (818) 609-0892
   11
   12 Attorneys for Plaintiffs and the Classes
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                      -2-
        Memorandum of Points and Authorities ISO Motion for
        Order Granting Preliminary Approval                   Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3901 Page 3 of 29



    1          PLEASE TAKE NOTICE that there will be no oral argument unless requested
    2 by the Court. PLEASE TAKE FURTHER NOTICE that Plaintiffs Enrique Vazquez,
    3 Sergio Alfonso Lopez, Maria Viveros, and Xochitl Lozano (referred to collectively as
    4 “Plaintiffs”), individually and on behalf of all others similarly situated will, and hereby
    5 do, move this Court to:
    6          1.      Preliminarily approve the non-reversionary Gross Settlement Amount of
    7 at least $3,000,000, as set forth in the Stipulation of Class Action Settlement
    8 (“Settlement Agreement”), attached as Exhibit “A” to the Declaration of Paul K.
    9 Haines (“Haines Decl.”) submitted in support herewith;
   10          2.      Affirm certification of the six Classes described in the Court’s Order
   11 Granting Class Certification [Dkt. 88], and Conditionally Certify, for Settlement
   12 purposes, a class consisting of all non-exempt production employees who have
   13 worked for Defendant in the state of California during the relevant time period.
   14          3.      Approve the Notice of Class Action Settlement and the Change of
   15 Address form attached as Exhibits 1 and 2 to the Settlement Agreement;
   16          4.      Affirm the appointment of Class Counsel: Haines Law Group, APC;
   17 Cohelan, Khoury & Singer; and the Law Office Sahag Majarian II;
   18          5.      Affirm the appointment of Plaintiffs Enrique Vazquez, Sergio Lopez and
   19 Maria Viveros as the Class Representatives, and approve and appoint Plaintiff Xochitl
   20 Lozano as an additional Class Representative;
   21          6.      Appoint CPT Group, Inc., as the Administrator;
   22          7.      Preliminarily approve Service Payment awards to Plaintiffs Enrique
   23 Vazquez, Sergio Lopez and Maria Viveros in the sum of up to $7,500 each and to
   24 Plaintiff Xochitl Lozano in the sum of up to $3,000 for their service, efforts, risks, and
   25 burdens of acting on behalf of the Class;
   26          8.       Preliminarily approve the application of Class Counsels’ reasonable
   27 attorneys’ fees of one-third of the Gross Settlement Amount, and reasonable costs of
   28 up an estimated cap of $175,000;
                                                     -1-
  Class Memorandum of Points and Authorities ISO of Motion for
  Order Granting Preliminary Approval                                 Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3902 Page 4 of 29



    1           9.     Approve as to form and content the proposed Notice of Class Action
    2 Settlement and directing its distribution to all members of the Class; and
    3           10.    Setting a date, time and place to conduct the Final Approval Hearing on
    4 Plaintiffs’ Motion for Order Granting Final Approval of Class Action Settlement,
    5 which will include Class Counsels’ request for an award of attorneys’ fees, litigation
    6 costs, Class Representative Service Payments, and Administration expenses.
    7           This Motion is made on the grounds that Plaintiffs Enrique Vazquez, Sergio
    8 Alfonso Lopez, Maria Viveros, and Xochitl Lozano (collectively “Plaintiffs”) and
    9 Defendant Kraft Heinz Foods Company (“Defendant” or “KHFC”), have reached a
   10 proposed Settlement which they believe to be fair, reasonable and adequate and in the
   11 best interests of the Class.
   12           This motion is based on this Notice of Motion, the Memorandum of Points and
   13 Authorities, Declarations of Paul K. Haines and Michael D. Singer, the Settlement
   14 Agreement and its exhibits, the [Proposed] Order Granting Preliminary Approval of
   15 the Class Action Settlement filed and served herewith, and any other documents or
   16 evidence which the Court may consider when ruling on this motion for order granting
   17 preliminary approval.
   18                                                Respectfully submitted,
   19                                                THE HAINES LAW GROUP, APC
   20                                                COHELAN KHOURY & SINGER,
                                                     LAW OFFICE OF SAHAG MAJARIAN II
   21
   22
        Date: July 9, 2019                           By:/s/ Paul K. Haines                    ___
   23
                                                     Attorneys for Plaintiffs and the Class
   24
   25
   26
   27
   28
                                                      -2-
        Memorandum of Points and Authorities ISO Motion for
        Order Granting Preliminary Approval                             Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3903 Page 5 of 29



    1                                             TABLE OF CONTENTS
    2 I. INTRODUCTION .................................................................................................... 1
    3 II. THE PARTIES AND THE CLASS ........................................................................ 2
    4           A. Defendant, Kraft Heinz Foods Company, “KHFC” ..................................... 2
    5           B. Plaintiffs ........................................................................................................ 2
    6           C. The Class....................................................................................................... 2
    7 III. BRIEF SUMMARY OF LITIGATION HISTORY .............................................. 3
    8 IV. THE PROPOSED SETTLEMENT AND CLASS NOTICE ................................ 6
    9           A. The Terms of the Settlement ........................................................................ 6
   10           B. Formula for Distribution of NSA to Participating Class Members .............. 7
   11 V. THE COURT SHOULD PRELIMINARILY APPROVE THE CLASS
   12 ACTION SETTLEMENT AND SET A FINAL FAIRNESS HEARING ................... 8
   13           A. Class Action Settlements are Subject to Court Review and Approval8
   14           B. The Proposed Settlement is Fair, Reasonable and Adequate ........................ 8
   15                    1. Strength of Plaintiffs’ Case .................................................................. 9
   16                    2. Risk, Expense, Complexity, and Duration of Further Litigation ......... 9
   17                    3. Risk of Maintaining Class Action Status ...........................................10
   18                    4. The Settlement Is a Reasonable Compromise of Claims ...................10
   19                              a. Class 1a: (Unpaid Wages: Automatic 30 Minute
   20                                  Unauthorized Meal Deductions – Legacy Heinz
   21                                  Locations) ................................................................................11
   22                              b. Class 2a: (Meal Periods: Automatic 30 Minute
   23                                  Unauthorized Meal Deductions – Legacy Heinz
   24                                  Locations) ................................................................................11
   25                              c. Class 1c: (Unpaid Wages – Unauthorized Deductions
   26                                  for “Unapproved” Hours Worked – Legacy Heinz
   27                                  Locations) ................................................................................12
   28
                                                     -1-
  Class Memorandum of Points and Authorities ISO of Motion for
  Order Granting Preliminary Approval                                                             Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3904 Page 6 of 29



    1                             d. Class 2c: (Meal Period Class – Late Meals –
    2                                San Diego) ...............................................................................13
    3                             e. Class 4: (Wage Statement Class) .............................................13
    4                             f. Class 5: (Waiting Time Penalty Class) ....................................14
    5                             g. PAGA Aggrieved Employees ..................................................15
    6                             h. All Participating Class Members .............................................17
    7                    5. Discovery Completed and the Status of Proceedings ........................18
    8                    6. The Experienced Views of Counsel ...................................................18
    9            C. The Preliminary Approval Standard is Met.................................................18
   10                    1. The Settlement is Within the Range of Possible Approval ...............19
   11                    2. The Settlement Resulted from Serious, Informed, and
   12                        Non-Collusive Negotiations ...............................................................19
   13                    3. The Settlement is Devoid of Obvious Deficiencies ...........................19
   14            D. The Class Notice and Release of Claims.....................................................19
   15 VII. CONCLUSION ...................................................................................................20
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                      -2-
        Memorandum of Points and Authorities ISO Motion for
        Order Granting Preliminary Approval                                             Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3905 Page 7 of 29



    1                                         TABLE OF AUTHORITIES
    2 Federal Cases
    3 China Agritech, Inc. v. Resh, 138 S. Ct. 1800 (2018) ............................................... 17
    4 Churchill Village, L.L.C. v. General Electric, 361 F.3d 566 (9th Cir. 2004) ........... 20
    5 Class Plaintiffs v. Seattle, 955 F.2d 1268 (9th Cir. 1992) ......................................... 19
    6 Franklin v. Kaypro Corp., 884 F.2d 1222 (9th Cir. 1989) .......................................... 8
    7 In re Pacific Enterprises Securities Litigation, 47 F.3d 373 (9th Cir. 1995) ............ 18
    8 Maldonado v. Epsilon Plastics, Inc., 22 Cal.App.5th 1308 (2018)........................... 14
    9 National Rural Tele. Coop. v. DIRECTTV, Inc., 221 F.R.D. 523 (C.D. Cal. 2004) . 10
   10 Patel v. Nike Retail Svcs., Inc., 58 F.Supp.3d 1032 (N.D. Cal. 2014) ...................... 15
   11 Rodriguez v. West Publishing Corp., 563 F.3d 948 (9th Cir. 2003) ........................... 8
   12
   13 State Cases
   14 Amaral v. Cintas Corp. No. 2, 163 Cal.App.4th 1157, 1207 (2008)......................... 15
   15 Arias v. Superior Court, 46 Cal.4th 969 (2009) ........................................................ 10
   16 Carrington v. Starbucks Corp., 30 Cal.App.5th 504 (2018) ..................................... 16
   17 Kim v. Reins Internat. California, Inc., 18 Cal.App.5th 1052 (2017) ....................... 16
   18 Kirby v. Immoos Fire Protection, Inc., 53 Cal. 4th 1244 (2012) ........................ 14, 15
   19 Kullar v. Foot Locker Retail, Inc., 168 Cal.App.4th 116 (2008) ................................ 9
   20 See’s Candy Shops, Inc. v. Superior Court, 210 Cal.App.4th 889 (2012) ................ 17
   21 Thurman v. Bayshore Transit Mgmt., Inc., 203 Cal.App.4th 1112 (2012) ......... 15, 16
   22
   23 Federal Statutes and Rules
   24 29 C.F.R. § 785.48(b) ................................................................................................ 17
   25 Fed. R. Civ. Proc. 23(e)(2) .................................................................................... 8, 20
   26
   27 State Statutes and Rules
   28 California Labor Code § 2699(e)(2) .................................................................... 15, 16
                                                      -3-
        Memorandum of Points and Authorities ISO Motion for
        Order Granting Preliminary Approval                                             Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3906 Page 8 of 29



    1
    2 Unpublished Cases
    3 Chu v. Wells Fargo Investments, LLC
    4           2011 WL 672645 (N.D. Cal. 2011) ................................................................. 16
    5 Fleming v. Covidien, Inc.
    6           Case No. ED-CV-10-1487-RGK(OPx)
    7           2011 WL 7563047 (C.D. Cal. Aug. 12, 2011) ................................................ 16
    8 Garcia v. Gordon Trucking, Inc.
    9           Case No. 1:10-CV-0324 AWI SKO
   10           2012 WL 5364575 (E.D. Cal. Oct. 31, 2012) ................................................. 16
   11 Gribble v. Cool Transports Inc.
   12           Case No. CV 06-04863 GAF SHx
   13           2008 WL 5281665 (C.D. Cal. Dec. 15, 2008) ................................................ 18
   14 Hopson v. Hanesbrands Inc.
   15           Case No. CV-08-0844 EDL
   16           2008 WL 3385452 (N.D. Cal. Aug. 8, 2008) .................................................. 16
   17 In re First Capital Holdings Corp. Financial Products
   18           Case No. MDL No. 901
   19           1992 WL 226321 (C.D. Cal. June 10, 1992) .................................................. 19
   20 Lazarin v. Pro Unlimited, Inc.
   21           2013 WL 3541217 (N.D. Cal. 2013) ............................................................... 16
   22
   23 Other Sources
   24 Manual for Complex Litigation § 30.41 (3rd Ed. 1995) ....................................... 8, 18
   25 4 Newberg et al., Newberg on Class Actions (4th ed. 2013) § 11:24-25 .................. 18
   26
   27
   28
                                                      -4-
        Memorandum of Points and Authorities ISO Motion for
        Order Granting Preliminary Approval                                     Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3907 Page 9 of 29



    1                   MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.       INTRODUCTION
    3          This Motion seeks preliminary approval of a class action and Private Attorneys
    4 General Act (“PAGA”) Settlement by Plaintiffs Enrique Vazquez, Sergio Alfonso
    5 Lopez, Maria Viveros and Xochitl Lozano, individually, and on behalf of
    6 approximately 4,000 Class Members employed by Defendant Kraft Heinz Food
    7 Company (“Defendant”, or “KHFC”) at any time during the period from September
    8 8, 2012 through the date of preliminary approval (the “Class” or “Class Members”).
    9          This is a significant non-reversionary Settlement that was reached after years of
   10 extensive and hard-fought litigation, and following an Order from the Court certifying
   11 six of the Classes that Plaintiffs sought to certify through their Motion for Class
   12 Certification. See Dkt. Nos. 84 and 88 (class certification orders). Through the
   13 proposed Settlement, KHFC will pay a non-reversionary Gross Settlement Amount of
   14 at least $3,000,000 to all Participating Class Members without the need for any Class
   15 Member to submit a claim for or take any other proactive measure to receive their
   16 settlement share.
   17          Plaintiffs and the Class Members are responsible for production and packaging
   18 of various Kraft Heinz food products such as frozen chicken taquitos, Lunchables, and
   19 the snack-food Corn Nuts. Plaintiffs allege that KHFC’s wage and hour policies and
   20 practices have resulted in a failure to pay Class Members all wages owed, and failed
   21 to provide them with all meal and rest periods resulting in unpaid wages and derivative
   22 penalties.
   23          In addition to the six different classes of employees certified by this Court, the
   24 proposed Settlement also includes an additional class of employees consisting of al
   25 non-exempt employees from KHFC’s nine California locations in operation during
   26 the Class Period. Because the Settlement and notice distribution plan are the products
   27 of an informed and thoroughly-vetted analysis of the claims, defenses, and procedural
   28 challenges, and extensive arm’s length settlement negotiations by experienced wage
                                                     -1-
  Class Memorandum of Points and Authorities ISO of Motion for
  Order Granting Preliminary Approval                                  Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3908 Page 10 of 29



     1 and hour class action counsel, Plaintiffs respectfully request that the Court
     2 preliminarily approve the Settlement, order that Notice of the Settlement be distributed
     3 to the Class, and set a hearing on Plaintiffs’ motion for final approval of the
     4 Settlement.
     5 II.       THE PARTIES AND THE CLASS
     6           A.     Defendant, Kraft Heinz Foods Company, “KHFC”
     7           Kraft is a global food and beverage leader and is the largest food and beverage
     8 company in North America. In July 2015, H. J. Heinz Company, LP merged with Kraft
     9 Foods Group, Inc., to form Defendant Kraft Heinz Foods Company with plants
   10 operating in San Diego, Escalon, Irvine, Chatsworth and Stockton, California
   11 (formerly owned by Legacy Heinz), and in Fullerton, Fresno, San Leandro and Tulare,
   12 California (formerly owned by Legacy Kraft).
   13            B.     Plaintiffs
   14            Plaintiffs were non-exempt, hourly paid employees in California who worked
   15 for KHFC during the Class Period. Plaintiff Enrique Vazquez was employed by KHFC
   16 in San Diego from 2012 through 2016 in the sanitation department, responsible for
   17 cleaning the machines that produce the various food items. Plaintiff Sergio Alfonzo
   18 Lopez was employed by KHFC in San Diego from 1998 through approximately 2014
   19 starting in the sanitation department and moving into kitchen operations. Plaintiff
   20 Maria Viveros was employed by KHFC in Fullerton as a “placer” from 1994 through
   21 approximately November 7, 2015. Plaintiff Xochitl Lozano was employed by KHFC
   22 in Fresno from 2004 through February 2019 as a storeroom clerk.
   23            C.     The Class
   24            Class Members are defined as all persons included in the classes certified by
   25 the Court (i.e., Classes 1a, 1c, 2a, 2c, 4 and 5) on October 9, 2018 [Dkt. 88], in addition
   26 to all non-exempt production employees employed by KHFC in California at any time
   27 during the period from September 8, 2012 through the date of preliminary approval.
   28 See Declaration of Paul K. Haines (“Haines Decl.”), ¶ 11, Exh. A (Stipulation of Class
                                                       -2-
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                       Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3909 Page 11 of 29



     1 Action Settlement (“Settlement Agreement”)), ¶ 7, 43(d). There are approximately
     2 4,000 members of the Class who worked an estimated 580,070 Compensable
     3 Workweeks during the Class Period. Settlement Agreement, ¶11.
     4 III.      BRIEF SUMMARY OF LITIGATION HISTORY
     5           On September 8, 2016 a class action complaint was filed in the Superior Court
     6 of California, County of San Diego entitled Enriquez Vazquez vs. Kraft Heinz Foods
     7 Company, Case No. 37-2016-00031242-CU-CE-CTL. The Vazquez action alleged
     8 claims that KHFC rounded time card entries resulting in an underpayment of hourly
     9 and overtime wages, failed to provide accurate and itemized wage statements, failed
   10 to timely pay all wages due to separated employees, and as result of these allegations,
   11 violated the Unfair Competition Law.                 KHFC answered the complaint, and on
   12 November 7, 2016 removed the case to the United States District Court for the
   13 Southern District, Case No. CV-02749-WQH (AGS), (“Vasquez”), Dkt. 1.
   14            On October 27, 2016, a related class action complaint was filed in Superior
   15 Court of California, County of San Diego entitled Sergio Alfonso Lopez v. Kraft Heinz
   16 Foods Company, Case No. 37-2016-00038060-CU-CE-CTL (“Lopez”). In addition to
   17 the claims alleged Vazquez, the Lopez action included allegations of KHFC’s failure
   18 to provide compliant rest and meal periods or to pay compensation in lieu thereof. On
   19 January 13, 2017, KHFC removed the Lopez case to the United States District Court
   20 for the Southern District, Case No. 17-CV-00077-WQH, (“Lopez”), Dkt. 1.
   21            On December 14, 2016, Plaintiff Vazquez filed a companion case against
   22 Defendant in the Superior Court of California, County of San Diego, Case No. 37-
   23 2016-00043997-CU-OE-CTL, (“Vazquez II”) seeking penalties pursuant to the
   24 Private Attorneys General Act (“PAGA”) based on the same allegations of the
   25 Vazquez action. Vazquez II has been stayed since May 26, 2017.
   26            On March 20, 2017, the Parties filed a Joint Motion to Consolidate the Lopez
   27 and Vazquez Actions as the actions involved the same parties, same witnesses, and
   28 claims. Dkt. 21. On May 1, 2017, the Court granted the Joint Motion to Consolidate,
                                                       -3-
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                          Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3910 Page 12 of 29



     1 designated Vazquez as the lead case, approved Maria Viveros as the third proposed
     2 Class Representative, and directed the filing of the Consolidated Complaint (the
     3 “Consolidated Action”). Dkt. 26. On May 9, 2017, a Consolidated Class Action
     4 Complaint was filed. Dkt. 29.
     5           Over the course of the next nine months leading up to Plaintiffs’ Motion for
     6 Class Certification, significant discovery was conducted. For example, nearly thirty
     7 depositions were taken, consisting of three separate sessions of a Rule 30(b)(6)
     8 deposition; depositions of the named Plaintiffs; and depositions of twenty-three
     9 putative Class Members. Significant written discovery was propounded and
   10 responded to by the parties, consisting of multiple sets of interrogatories, requests for
   11 production and requests for admissions. Haines Decl. ¶ 12.
   12            Plaintiffs also brought a Motion to Compel Further Discovery [Dkt. 42], which
   13 was granted in part and denied in part. The Order limited the discovery which
   14 Plaintiffs could conduct to the two locations at which the named Plaintiffs had worked.
   15 Dkt. 48. Although the Order limited the discovery that Plaintiffs could conduct to the
   16 two locations at which the named Plaintiffs worked, during the deposition of
   17 Defendants’ Rule 30(b)(6) witnesses, Plaintiffs’ counsel requested a telephonic
   18 conference with Magistrate Judge Major, which resulted in expanding the scope of her
   19 prior discovery Order [Dkt. 48] to allow limited discovery beyond the two locations
   20 at which named Plaintiffs had worked, and which ultimately led to the certification of
   21 several classes which included employees outside these two locations at which the
   22 named Plaintiffs worked. Haines Decl., ¶ 12.
   23            During the discovery process, the Parties exchanged over 50,000 pages of
   24 documents and KHFC produced 700 excel spreadsheets containing thousands of lines
   25 of data that included Class Member payroll and timekeeping records. In connection
   26 with evaluating this timekeeping and payroll data, Plaintiffs’ counsel retained an
   27 expert holding a Ph.D. in economics. Due to the complex nature of the data and
   28 difficulty in evaluating it, Plaintiffs’ counsel incurred significant out-of-pocket expert
                                                       -4-
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                      Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3911 Page 13 of 29



     1 fees to evaluate the data and to prepare a comprehensive written report in support of
     2 Plaintiffs’ Motion for Class Certification. Dkt. No. 56-1 at Exh. 12 (J. Michael
     3 DuMond, PhD. report); Haines Decl., ¶ 13.
     4           Plaintiffs’ counsel was also provided with the names and contact information
     5 for over 950 putative Class Members. Plaintiffs’ counsel attempted to reach each by
     6 mail and/or telephone for purposes of inquiring about their experiences related to the
     7 claims at issue for purposes of the Class Certification motion. Haines Decl., ¶ 14.
     8           Following this extensive discovery, Plaintiffs’ Motion for Class Certification
     9 was filed on March 16, 2018 seeking to certify eleven Classes. Dkt. 56. On October
   10 9, 2018, the Court issued a provisional order granting in part and denying in part
   11 Plaintiffs’ certification motion, and finding six of the proposed Classes appropriate
   12 for certification (i.e., Classes 1a, 1c, 2a, 2c, 4 and 5). Dkt. 84, 88.
   13            During discussions regarding the content of the Notice of Class Certification to
   14 be mailed to the Class, the Parties agreed to attend mediation to explore the possibility
   15 of achieving a classwide settlement on behalf of all non-exempt production employees
   16 Statewide. The Parties thereafter requested the Court to stay the Consolidated Action,
   17 except for KHFC’s production of timekeeping and payroll records. See Dkt. 87, 90.
   18            On March 18, 2019, the Parties participated in a private mediation session with
   19 Jeff Ross, a well-regarded and experienced wage and hour class action mediator. In
   20 connection with mediation, KHFC informally produced additional data beyond what
   21 was produced in formal discovery, which allowed Plaintiffs’ counsel to assess the
   22 strengths and weaknesses of the claims alleged and to calculate potential exposure for
   23 damages and penalties on a classwide basis. Haines Decl., ¶ 15. At the end of the
   24 mediation, the Consolidated Action could not be settled.              However, with the
   25 mediator’s continued involvement over the course of the next several days, settlement
   26 of the principle terms was reached by way of a double-blind mediator’s proposal that
   27 was accepted by both sides. Id. Since acceptance of the mediator’s proposal, the
   28 Parties have continued to negotiate at arms’ length the remainder of the terms of the
                                                       -5-
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                        Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3912 Page 14 of 29



     1 proposed Settlement and its exhibits.
     2           In conjunction with and as a term of the proposed Settlement, the Parties
     3 stipulated to the filing of a First Amended Consolidated Class Action Complaint to
     4 allege claims under PAGA, and to add Xochitl Lozano as an additional Plaintiff. On
     5 June 20, 2019, the First Amended Consolidated Class Action Complaint was filed.
     6 Dkt. 102.
     7 IV.       THE PROPOSED SETTLEMENT AND CLASS NOTICE
     8           A. The Terms of the Settlement
     9           The Parties have agreed this Action may be settled and compromised for the
   10 non-reversionary Gross Settlement Amount (“GSA”) of at least $3,000,000, 1 which
   11 includes (a) attorneys’ fees of one-third of the GSA; (b) litigation costs not to exceed
   12 $175,000; (c) Class Representative Service Payments of $7,500 each to Plaintiffs
   13 Vazquez, Lopez, and Viveros, and $3,000 to Plaintiff Lozano in consideration of their
   14 initiation and prosecution of this Action in serving as representatives for the Class,
   15 and for a general release of claims; (d) claims administration expenses to CPT Group,
   16 Inc., not to exceed $50,000; and (e) PAGA payment to the Labor Workforce and
   17 Development Agency (“LWDA”) of $112,500, which represents the 75% of PAGA
   18 civil penalties allocable to the LWDA (with the remaining 25% of PAGA civil
   19 penalties, or $37,500 to be paid to the aggrieved employees).           See Settlement
   20 Agreement, ¶¶ 17, 44. In addition to and outside of the GSA, KHFC will pay the
   21 Employer’s Share of Payroll Taxes. Id., ¶ 14.
   22            After all Court-approved deductions, the Net Settlement Amount (“NSA”) is
   23 estimated to be no less than $1,637,000, and will be distributed to all Participating
   24 Class Members on a proportionate basis without the need to return a claim form. No
   25 portion of the NSA will revert to KHFC under any circumstances. See Settlement
   26  In the event that the negotiated number of Compensable Workweeks exceeds what
         1
      the Parties anticipated at mediation by more than 5% (i.e., should the number of
   27 workweeks be 5% or more greater than the 580,070 workweeks negotiated at
      mediation), then KHFC will increase the Gross Settlement Amount by a
   28 proportional percentage. See Settlement Agreement, ¶ 11.
                                                       -6-
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                     Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3913 Page 15 of 29



     1 Agreement, ¶44. Class Members are expected to receive on average, approximately
     2 $409 each under the terms of this Settlement. Haines Decl., ¶ 16.
     3           B. Formula for Distribution of NSA to Participating Class Members
     4           The NSA will be allocated to each class on the basis of his or her number of
     5 Compensable Workweeks worked in relation to the aggregate number of
     6 Compensable Workweeks worked by all members of that class during the relevant
     7 time period. This method represents the fairest method of distribution to Class
     8 Members in relation to their anticipated recovery were the matter to proceed towards
     9 a merits determination, as discussed in Section V.B.4, infra.
   10
   11            1. Class 1a Payments: $50,000 for the Compensable Workweeks worked by
                    the members of Certified Class 1a, during the period from September 8,
   12               2012 through October 9, 2019.
   13
                 2. Class 2a Payments: $75,000 for the Compensable Workweeks worked by
   14               the members of Certified Class 2a, during the period from September 8,
   15               2012 through October 9, 2019.

   16            3. Class 1c Payments: $5,000 for the Compensable Workweeks worked by
   17               the members of the Certified Class 1c, during the period from September 8,
                    2012 through October 9, 2019.
   18
   19            4. Class 2c Payments: $200,000 for the Compensable Workweeks worked by
                    the members of Certified Class 2c, during the period from September 8,
   20               2012 through October 9, 2019.
   21
                 5. Class 4 Payments: $100,000 for the Compensable Workweeks worked by
   22               the members of Certified Class 4, during the period from September 8, 2015
                    through October 9, 2018.
   23
   24            6. Class 5 Payments: $200,000 for the Compensable Workweeks worked by
                    the members of Certified Class 5, during the period from September 8, 2013
   25               through October 9, 2019.
   26
                 7. PAGA Aggrieved Employees: $37,500 (25% of the $150,000 to the
   27               LWDA) for the Compensable Workweeks worked by all Participating Class
   28               members, during the period from September 8, 2015 through [the date the
                                                       -7-
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                      Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3914 Page 16 of 29



     1                Court enters an order preliminarily approving the settlement].
     2
                 8. All Participating Class Members: The balance of the NSA, estimated at
     3              $970,000, will be distributed to all Participating Class Members based on
     4              the number of Compensable Workweeks worked during the period from
                    September 8, 2012 through [the date the Court enters an order preliminarily
     5              approving the settlement].
     6 See Settlement Agreement, ¶ 43(d).
     7       As explained in Section V.B., the amounts allocated to each of these eight
     8 Settlement Classes is fair, reasonable, and adequate based on the risks associated with
    9 recovering as to each. Id.
   10 V.    THE COURT SHOULD PRELIMINARILY APPROVE THE CLASS
            ACTION SETTLEMENT AND SET A FINAL FAIRNESS HEARING
   11       A. Class Action Settlements are Subject to Court Review and Approval.
   12       A class action may not be dismissed, compromised, or settled without the
   13 approval of the Court. FRCP Rule 23(e). It is the policy of the federal courts to
   14 encourage settlement. See Franklin v. Kaypro Corp., 884 F.2d 1222, 1225 (9th Cir.
   15 1989). Judicial approval of a class action settlement entails a two-step process: (1) an
   16 early (preliminary) review by the Court; and (2) a final review after notice has been
   17 distributed to the class members for their comment or objections. See Manual for
   18 Complex Litigation § 30.41 (3rd Ed. 1995).
   19            B.      The Proposed Settlement is Fair, Reasonable and Adequate
   20            To receive judicial approval, a proposed class action settlement must be “fair,
   21 reasonable, and adequate.” See Fed. R. Civ. Proc. 23(e)(2). In making this
   22 determination, this Court may consider some or all of the following factors: (1) the
   23 strength of the plaintiff’s case; (2) the risk, expense, complexity, and likely duration
   24 of further litigation; (3) the risk of maintaining class action status throughout trial; (4)
   25 the amount offered in settlement; (5) the extent of discovery completed and the stage
   26 of the proceedings; (6) the experience and views of counsel; (7) the presence of a
   27 governmental participant; and (8) the reaction of the class members to the proposed
   28 settlement. See Rodriguez v. West Publishing Corp., 563 F.3d 948, 963 (9th Cir.
                                                       -8-
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                         Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3915 Page 17 of 29



     1 2003); Kullar v. Foot Locker Retail, Inc., 168 Cal.App.4th 116, 128 (2008). Plaintiffs
     2 address the relevant factors below.
     3                  1.      Strength of Plaintiffs’ Case
     4           Plaintiffs’ Counsel believes the proposed Settlement is in the best interest of the
     5 Class based on the extensive discovery and litigation of the claims being settled and
     6 released. The length and risks of trial and other normal perils of litigation that affect
     7 the value of the claims were all weighed in reaching the proposed Settlement. In
     8 addition, the defenses argued by KHFC, the prospect of a reversal of the Class
     9 certification, an adverse summary judgment ruling, the difficulties of complex
   10 litigation, the difficult process of establishing specific damages and various possible
   11 delays and uncertainty regarding the outcome of appeals that could have led to
   12 decertification of the Classes were also carefully considered by Class Counsel in
   13 agreeing to the proposed Settlement. Haines Decl. ¶ 17.
   14            KHFC has denied and continues to deny any liability or wrongdoing of any kind
   15 associated with the claims alleged in this Action, disputes the wages, damages and
   16 penalties claimed by the Plaintiffs and the Class Representatives, and further contends
   17 that, for any purpose other than settlement, the Action is not appropriate for class or
   18 representative treatment, and that decertification of the Classes would be warranted
   19 after further discovery would reveal that the Classes were not manageable and could
   20 not proceed on a classwide basis. Haines Decl. ¶ 18.
   21                2.    Risk, Expense, Complexity, and Duration of Further
                           Litigation
   22
              Although Plaintiffs feel strongly about the strengths of their claims, Plaintiffs
   23
      understand that the Certified Classes could be decertified before trial, leaving very
   24
      little to no classwide recovery. Plaintiffs also understand that despite certifying some
   25
      Classes, there has not yet been any determination as to the merits of any claims.
   26
              Because Plaintiffs would still need to obtain a judgment, and protect that
   27
      judgment through an appeal, Plaintiffs’ ability to ultimately collect on, and prevail on
   28
                                                       -9-
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                          Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3916 Page 18 of 29



     1 their claims was far from guaranteed. Indeed, “[i]n most situations, unless the
     2 settlement is clearly inadequate, its acceptance and approval are preferable to lengthy
     3 and expensive litigation with uncertain results.” National Rural Tele. Coop. v.
     4 DIRECTTV, Inc., 221 F.R.D. 523, 526 (C.D. Cal. 2004) (internal quotations omitted).
     5 Absent this Settlement the Parties would incur considerably more attorneys’ fees and
     6 costs through trial and appeal, without any guarantee that Class Members would
     7 recover as much as may be recovered through this Settlement. Preliminary approval
     8 of this Settlement is warranted, as it avoids those risks and the accompanying expense.
     9                  3.      Risk of Maintaining Class Action Status
   10            Although this Court had already certified six of Plaintiffs’ proposed Settlement
   11 Classes at the time that this Settlement was reached, KHFC intended to appeal any
   12 judgment recovered by those certified classes. As to the two additional Settlement
   13 Classes that were not certified (i.e., All Participating Class Members and PAGA
   14 Aggrieved Employees), the predominating claim held by All Participating Class
   15 Members was related to a “neutral 15/7 rounding rule,” meaning that timekeeping
   16 entries were rounded by KHFC to the nearest 15 minute increment for purposes of
   17 paying employees (e.g., a timekeeping entry of 8:07 a.m. would round to 8:00 a.m.,
   18 where a timekeeping entry of 8:08 a.m. would round to 8:15 a.m.). Haines Decl. ¶ 19.
   19 As discussed in Section V.B.4(h), Plaintiffs initially had concerns about the ability to
   20 certify a rounding claim, which is why Plaintiffs chose to not move to certify any
   21 classes predicated on this theory of liability. Id. As to Plaintiffs’ PAGA claim, since
   22 there is no requirement that any such claim be certified. Arias v. Superior Court, 46
   23 Cal.4th 969 (2009).
   24                   4.      The Settlement Is a Reasonable Compromise of Claims
   25            The GSA of at least $3,000,000 is significant, and is a fair and reasonable
   26 recovery, paying on average approximately $409 to each Participating Class Member
   27 after all deductions have been made. Class Counsel relied upon extensive information
   28 and documentation produced through formal discovery, and information with the
                                                      - 10 -
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                        Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3917 Page 19 of 29



     1 assistance of their retained expert, Plaintiffs’ Counsel was able to calculate the
     2 approximate potential damages recoverable by each class, as discussed in each of the
     3 following sections.
     4                  a.      Class 1a: (Unpaid Wages: Automatic 30 Minute Unauthorized
     5                          Meal Deductions – Legacy Heinz Locations)
     6           This certified class was predicated on KHFC’s payroll software, which was pre-
     7 programmed to automatically deduct 30 minutes of time from a Class Member’s
     8 timekeeping records when the employee worked a shift greater than 6.0 hours without
     9 any “punch-out” or “punch-in” for a meal period. As a result of this practice, Class
   10 Counsel, with the assistance of their expert, have calculated that the members of this
   11 certified class are owed approximately $74,216 in unpaid wages for the 30 minutes of
   12 time deducted from their timekeeping records, assuming a violation occurred for each
   13 shift where punches were missing. Haines Decl. ¶ 20.
   14            KHFC countered that despite being certified, Plaintiffs would not be able to
   15 show that all members of Class 1a suffered a violation for each shift at issue as
   16 employees would sometimes forget to clock out for their lunches despite receiving
   17 them. Because KHFC believed that many members of this group would testify they
   18 received meal periods despite not clocking out, KHFC contended that damages would
   19 either be reduced or possibly the Class would be decertified. Based on KHFC’s
   20 defenses, Plaintiffs reduced the maximum exposure for this claim by 25% to account
   21 for the potential of decertification or reduced damages to arrive at an estimated
   22 potential exposure of approximately $55,662. Haines Decl. ¶ 20. The Settlement
   23 allocates $50,000 to the members of Class 1a for these alleged violations. Settlement
   24 Agreement, ¶ 43(d)(i).
   25                   b.      Class 2a: (Meal Periods: Automatic 30 Minute Unauthorized
   26                           Meal Deductions – Legacy Heinz Locations)
   27            This certified class is predicated on the same alleged unlawful practices as
   28 described with respect to Class 1a. The only difference between these two Classes is
                                                      - 11 -
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                       Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3918 Page 20 of 29



     1 the remedy sought. Where Class 1a seeks unpaid wages from the auto-deducted 30
     2 minutes, Class 2a seeks a Labor Code section 226.7 premium hour of pay.
     3           As a result of this practice, Class Counsel, with the assistance of their expert,
     4 calculated that members of this Certified Class are owed approximately $98,995 in
     5 unpaid Labor Code section 226.7 premiums, assuming Plaintiffs could establish a
     6 premium was owed in every instance an auto-deduction was made.                  However,
     7 applying the same 25% discount for the potential of decertification or reduced
     8 damages, the estimated classwide potential damage exposure was reduced to
     9 approximately $74,246. Haines Decl. ¶ 21. The Settlement allocates $75,000 to the
   10 members of Class 2a for these alleged violations. Settlement Agreement, ¶ 43(d)(ii).
   11                   c.      Class 1c: (Unpaid Wages – Unauthorized Deductions for
   12                           “Unapproved” Hours Worked – Legacy Heinz Locations)
   13            This certified class is predicated on KHFC’s practice of making manual edits to
   14 Class Members’ timekeeping records which Plaintiffs contend resulted in these
   15 employees not being paid all earned wages.               Specifically, Defendant used the
   16 following four payroll codes, which in most instances, correspond to a deduction of
   17 time from an employee’s timekeeping records in increments of either 15 or 30
   18 minutes: (i) O: UnApproved – Late Out; (ii) O: UnApproved – Late Out - OT; (iii) I:
   19 UnApproved – Early In; and (iv) I: UnApproved – Early In – OT. Plaintiffs contend
   20 that where these unlawful deductions were made without written employee consent,
   21 that KHFC owes back wages. Assuming that Plaintiffs were able to establish that
   22 unpaid wages were owed in every instance where an “unapproved” deduction was
   23 taken, Plaintiffs calculate the total unpaid wages are estimated to be approximately
   24 $5,506. Haines Decl. ¶ 22. However, KHFC counters that despite not having written
   25 authorizations for these deductions, they were often verbally approved and were taken
   26 only with Class Members’ consent. For example, KHFC proffered that sometimes
   27 Class Members would forget to clock out at the end of a shift, and that they would
   28 inform their supervisor after doing so, who would then make the appropriate deduction
                                                      - 12 -
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                         Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3919 Page 21 of 29



     1 of time from the Class Member’s timekeeping records. Based on KHFC’s defenses,
     2 Plaintiffs reduced this damage exposure by 10% to account for the potential of
     3 decertification or reduced damages to arrive at an estimated exposure of
     4 approximately $4,955. Haines Decl. ¶ 22. For these alleged violations, the Settlement
     5 allocates $5,000. Settlement Agreement, ¶ 43(d)(iii).
     6                  d.      Class 2c: (Meal Period Class – Late Meals - San Diego)
     7           This certified class is predicated on KHFC’s practice of failing to pay Section
     8 226.7 premium wages when Class Members were not provided with a meal period
     9 prior to the completion of the fifth hour of work. Although this did not happen
   10 frequently, Plaintiffs contend there was no mechanism in place to pay a Labor Code
   11 section 226.7 premium when the situation did occur. KHFC counters that just because
   12 the timekeeping records reflect a meal period being taken after the completion of the
   13 fifth hour of work, does not mean it was because the meal period was not provided,
   14 because Class Members may have wished to take their meal period after the
   15 completion of the fifth hour of work for a variety of personal relations. In such
   16 instances, KHFC contends that no meal period premium wages are owed. KHFC
   17 further argues it would be necessary to inquire into each instance where a meal period
   18 was provided after the completion of the fifth hour of work, leading to individual
   19 inquiries that would support decertification or at least a reduction in damages. Haines
   20 Decl. ¶ 23.
   21            With the assistance of their expert, Plaintiffs estimated the maximum damages
   22 recoverable would be approximately $264,225. To account for KHFC’s defenses that
   23 could reduce damages or result in decertification, Plaintiffs reduced this damage
   24 exposure by 20% resulting in an estimated potential exposure of $211,380. Haines
   25 Decl. ¶ 23. For these alleged violations, the Settlement allocates $200,000. Settlement
   26 Agreement, ¶ 43(d)(iv).
   27                   e.      Class 4: (Wage Statement Class)
   28            This certified class is predicated on the alleged violations described above with
                                                      - 13 -
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                         Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3920 Page 22 of 29



     1 respect to Classes 1a, 2a, 1c and 2c. Plaintiffs estimate that were they to prevail on
     2 this claim, the approximate maximum potential exposure of wage statement penalties
     3 recoverable would be approximately $2,600,000. Haines Decl. ¶.
     4           KHFC counters that based on Maldonado v. Epsilon Plastics, Inc., 22
     5 Cal.App.5th 1308, 1336-37 (2018) there can be no wage statement penalties recovered
     6 for these violations because the wage statements accurately list the hours worked and
     7 wages that were paid, and even if these were later determined to be incorrect, the wage
     8 statements accurately reflect what was actually paid to the employees. KHFC further
     9 argues that in light of Kirby v. Immoos Fire Protection, Inc., 53 Cal. 4th 1244 (2012),
   10 no wage statement penalties can be recovered for the failure to pay Labor Code section
   11 226.7 meal or rest period penalty payments (holding that attorneys’ fees cannot be
   12 recovered for a failure to pay meal period premium payments). KHFC further argues
   13 that based on Stewart v. San Luis Ambulance, Case No. S246255, a case that is
   14 currently pending before the California Supreme Court (in which undersigned counsel
   15 is counsel of record), the Court may hold that no wage statement penalties are
   16 recoverable based on the failure to pay Labor Code section 226.7 premium wages.2
   17 Haines Decl. ¶.
   18            Based on the foregoing defenses, as well as the reductions taken for recovering
   19 on the underlying violations, Plaintiffs reduced the value of this claim by
   20 approximately 85% to reach a realistic potential recovery of approximately $390,000.
   21 Haines Decl. ¶ 24. For these violations, the Settlement allocates $100,000. Settlement
   22 Agreement, ¶ 43(d)(v).
   23                   f.      Class 5: (Waiting Time Penalty Class)
   24            This certified class is predicated on the alleged violations described above with
   25 respect to Classes 1a, 2a, 1c and 2c. Plaintiffs estimate that were they to prevail on
   26
       In Stewart, one of the issues to be resolved is “whether violations of meal period
         2

   27 regulations, which require payment of a ‘premium wage’ for each improper meal
      period, give rise to claims under sections 203 and 226 of the California Labor Code
   28 where the employer does not include the premium wage in the employee’s pay or
      pay statements during the course of the violations”.)
                                                      - 14 -
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                         Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3921 Page 23 of 29



     1 this claim, the approximate maximum exposure for waiting time penalties recoverable
     2 would be approximately $1,800,000. Haines Decl. ¶ 25.
     3           KHFC counters that based on Kirby, supra, 53 Cal. 4th 1244, no waiting time
     4 penalties can be recovered for the failure to pay Section 226.7 premium wages. As
     5 such, KHFC argues that Plaintiffs could only recover waiting time penalties if they
     6 were able to establish an entitlement to the underlying wages, and even if successful
     7 in making this showing, would have to show that the underpayment was “willful”
     8 within the meaning of Labor Code section 203. Based on the foregoing defenses to
     9 the underlying and derivative claims, Plaintiffs discounted the estimated recovery of
   10 this claim by 65% resulting in an estimated potential exposure of $630,000. Haines
   11 Decl. ¶ 25. For these violations, the Settlement allocates $200,000. Settlement
   12 Agreement, ¶ 43(d)(vi).
   13                   g.      PAGA Aggrieved Employees
   14            There are approximately 15,500 pay periods at issue in the relevant PAGA time
   15 period. Haines Decl., ¶ 26. Assuming that each pay period triggers a PAGA penalty,
   16 the maximum potential exposure is estimated to be approximately $15,500,000.
   17 Amaral v. Cintas Corp. No. 2, 163 Cal.App.4th 1157, 1207 (2008) (finding “initial”
   18 violation rate applies until employer has been notified that it violated the Labor Code);
   19 Patel v. Nike Retail Svcs., Inc., 58 F.Supp.3d 1032, 1042-43 (N.D. Cal. 2014) (citing
   20 Amaral and applying “initial” violation rate).
   21            However, KHFC presented a number of defenses to the PAGA claim. As with
   22 the other derivative claims, KHFC argued that Plaintiffs would not be able to establish
   23 the underlying Labor Code violations, and therefore would not be able to recover any
   24 PAGA civil penalties. KHFC further argues that even if Plaintiffs were able to
   25 establish the underlying Labor Code violations, the Court possesses the ability to
   26 significantly reduce any PAGA civil penalties that may be awarded. See Labor Code
   27 section 2699(e)(2) (authorizing reduction in PAGA penalties in trial court’s
   28 discretion); Thurman v. Bayshore Transit Mgmt., Inc., 203 Cal.App.4th 1112, 1135
                                                      - 15 -
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                      Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3922 Page 24 of 29



     1 (2012) (affirming reduction of PAGA penalties, finding that awarding the full
     2 penalties would have been “unjust” because “the evidence showed…defendants took
     3 their obligations…seriously and attempted to comply with the law”); Carrington v.
     4 Starbucks Corp. 30 Cal.App.5th 504 (2018) (affirming award of $5 per pay period
     5 violation, a 95% reduction from the maximum penalty); Fleming v. Covidien, Inc.,
     6 Case No. ED-CV-10-1487-RGK(OPx), 2011 WL 7563047 at *4 (C.D. Cal. Aug. 12,
     7 2011) (reducing PAGA penalties by more than 82%, in part because the defendants
     8 “were not aware” of the alleged violations).
     9           KHFC further argues it would have been able to establish that no PAGA
   10 penalties would have been recoverable because once Plaintiffs obtain an underlying
   11 judgment, they would no longer be “aggrieved” and therefore would not be able to
   12 recover any PAGA penalties.               Such was the finding in Kim v. Reins Internat.
   13 California, Inc, 18 Cal.App.5th 1052 (2017), which has been granted review by the
   14 California Supreme Court, Case No. S246911.
   15            After taking all of these factors into consideration, Plaintiffs believed it was
   16 appropriate to discount the PAGA claim by 95% resulting in an estimated potential
   17 recovery of approximately $775,000. Haines Decl. ¶ 26. For these alleged violations,
   18 the Settlement allocates $150,000 to PAGA with 75% going to the LWDA and 25%
   19 going to the Aggrieved Employees. Settlement Agreement, ¶ 43(d)(vii). This amount
   20 far exceeds other court-approved settlements allocating civil penalties to the LWDA
   21 for PAGA claims. See e.g., Hopson v. Hanesbrands Inc., No. CV-08-0844 EDL, 2008
   22 WL 3385452, at *1 (N.D. Cal. Aug. 8, 2008) (approving a PAGA settlement of 0.3%
   23 or $1,500); Garcia v. Gordon Trucking, Inc., No. 1:10-CV-0324 AWI SKO, 2012 WL
   24 5364575, at *3 (E.D. Cal. Oct. 31, 2012) (approving a PAGA settlement of 0.27%);
   25 Chu v. Wells Fargo Investments, LLC, 2011 WL 672645 (N.D. Cal. 2011) (approving
   26 PAGA payment of $7,500 to LWDA out of $6.9 million settlement); Lazarin v. Pro
   27 Unlimited, Inc., 2013 WL 3541217 (N.D. Cal. 2013) (approving PAGA payment of
   28 $7,500 to LWDA out of $1.25 million settlement).
                                                      - 16 -
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                        Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3923 Page 25 of 29



     1                  h.      All Participating Class Members
     2           In addition to the claims pled above, Plaintiffs pled a claim based upon KHFC’s
     3 unlawful rounding practices. While this claim was pled in the Consolidated
     4 Complaint, Plaintiffs did not move for certification on this theory of relief as there
     5 were significant challenges with the data that Plaintiffs were not able to discern until
     6 after the Court had already issued its certification order. However, once these issues
     7 were resolved, Plaintiffs’ expert concluded there were approximately 237,265 unpaid
     8 hours which would have resulted in approximately $3,558,975 in unpaid wages if
     9 Plaintiffs were to prevail on this claim. Haines Decl., ¶ 19.
   10            KHFC counters this claim with the argument that given Plaintiffs’ failure to
   11 move for certification of this claim, they would have to file a new action for rounding,
   12 and would lose over two years of potential exposure given that no tolling of the statute
   13 would be permitted based on this underlying action. China Agritech, Inc. v. Resh, 138
   14 S. Ct. 1800 (2018) (holding that that the statute of limitations is not equitably tolled
   15 under the American Pipe tolling doctrine for subsequent class actions that might be
   16 filed by members of a defined class in an initial class action).
   17            KHFC further argues that in many instances Class Members were actually
   18 overpaid as opposed to underpaid as a result of its rounding practices, and therefore,
   19 the claim would not be certifiable. KHFC further argues that even if the case could
   20 be certified, its rounding practices are lawful under See’s Candy Shops, Inc. v.
   21 Superior Court, 210 Cal.App.4th 889, 901 (2012) (a time-rounding policy is only legal
   22 if “it is used in such a manner that it will not result, over a period of time, in failure
   23 to compensate the employees properly for all the time they have actually worked.”)
   24 (italics in original), citing 29 C.F.R. § 785.48(b). Based on these defenses, Plaintiffs
   25 reduced the maximum potential exposure by 65% for the possibility of not obtaining
   26 class certification and not prevailing on the merits, resulting in an estimated potential
   27 exposure for unpaid wages of approximately $1,245,641. Haines Decl. ¶ 19.               The
   28 Settlement allocates no less than $970,000 for these alleged violations to all
                                                      - 17 -
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                       Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3924 Page 26 of 29



     1 Participating Settlement Class Members. Settlement Agreement, ¶ 43(d)(viii).
     2           With significant risks for loss occurring at any stage of the litigation and the
     3 obvious benefit of assured payments to the Class, the non-reversionary sum of at least
     4 $3,000,000 is a fair and reasonable recovery for the Class Members.
     5                  5.      Discovery Completed and the Status of Proceedings
     6           As discussed supra, although significant discovery had been completed
     7 resulting in certification of six Classes, substantial discovery and litigation remained
     8 as there had not been any findings on the substantive issues. Although trial remained,
     9 as to the Certified Classes, Plaintiffs intended to move for summary judgment on
   10 damages having computed such damages prior to attending mediation.              These

   11 damages calculations form the basis of the allocation of the Settlement funds set forth
         in Paragraph 43(d) of the Settlement Agreement, and discussed above.
   12
                        6.      The Experienced Views of Counsel
   13
                 Parties represented by competent counsel are in the best position to produce a
   14
         settlement that fairly reflects each party’s expected outcome in litigation. See, e.g., In
   15
         re Pacific Enterprises Securities Litigation, 47 F.3d 373, 378 (9th Cir. 1995).
   16
         Plaintiffs in this Action are represented by experienced wage and hour class action
   17
         counsel who have certified numerous class actions over contested motions, and who
   18
         have been appointed Class Counsel in over 100 class action settlements. See Haines
   19
         Decl., ¶¶ 2-10; see also Declarations of Michael D. Singer, and Sahag Majarian, II.
   20 This factor supports preliminary approval. See, e.g., Gribble v. Cool Transports Inc.,
   21 No. CV 06-04863 GAF SHx, 2008 WL 5281665 at *9 (C.D. Cal. Dec. 15, 2008)
   22 (“Great weight is accorded to the recommendation of counsel, who are most closely
   23 acquainted with the facts of the underlying litigation.”).
   24            C.     The Preliminary Approval Standard is Met
   25            At this stage, the Court can grant preliminary approval of the Settlement and
   26 direct that notice be given if the proposed Settlement (1) falls within the range of
   27 possible approval; (2) appears to be the product of serious, informed and non-collusive
   28 negotiations; and (3) has no obvious deficiencies. See Manual for Complex Litigation
                                                      - 18 -
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                         Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3925 Page 27 of 29



     1 (3d ed. 1995) § 30.41; 4 Newberg et al., Newberg on Class Actions (4th ed. 2013) §
     2 11:24-25.        The Ninth Circuit has a “strong judicial policy that favors settlements,
     3 particularly where complex class action litigation is concerned.” See Class Plaintiffs
     4 v. Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992).
     5                  1.      The Settlement is Within the Range of Possible Approval
     6           As discussed above, Plaintiffs submit the Settlement is well within the range of
     7 possible approval, and in fact, represents an excellent result, such that notice should
     8 be provided to the Class. At the final approval state, the Court will have the
     9 opportunity to again assess the reasonableness of the proposed Settlement once the
   10 Class has had an opportunity to respond to the Class Notice.
   11             2.     The Settlement Resulted from Serious, Informed, and Non-

   12                           Collusive Negotiations

   13            This Settlement is the result of hard-fought litigation and extensive arm’s-
         length negotiations by counsel and is, therefore, entitled to an initial presumption of
   14
         fairness. See In re First Capital Holdings Corp. Financial Products, Case No. MDL
   15
         No. 901, 1992 WL 226321, at *2 (C.D. Cal. June 10, 1992) (“Approval of the
   16
         settlement is discretionary with the court, but there is typically an initial presumption
   17
         of fairness where the settlement was negotiated at arm’s length.”).
   18
                        3.      The Settlement is Devoid of Obvious Deficiencies
   19
                 Preliminary approval of the Settlement is also warranted because there are no
   20
         obvious deficiencies. The Settlement will provide substantial monetary relief to all
   21
         Class Members without the need to submit a claim form, and without any reversion of
   22
         any sort to KHFC. The amounts proposed for Class Counsel’ attorneys’ fees and
   23
         costs, service payments, and PAGA allocation are all reasonable and appropriate and
   24
         are supported by the facts of this case. Because the Settlement is devoid of obvious
   25
         deficiencies, this factor supports preliminary approval.
   26
                 D.     The Class Notice and Release of Claims.
   27
                 Due process requires that notice be provided to class members by the best
   28
                                                      - 19 -
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                         Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3926 Page 28 of 29



     1 reasonable method available. See Eisen v. Carlisle & Jacqueline, 417 U.S. 156 (1974).
     2 Notice is satisfactory if it “generally describes the terms of the settlement in sufficient
     3 detail to alert those with adverse viewpoints to investigate and to come forward and
     4 be heard.” See Churchill Village, L.L.C. v. General Electric, 361 F.3d 566, 575 (9th
     5 Cir. 2004).
     6           Following preliminary approval, CPT Group, Inc., the Administrator selected
     7 by the Parties, will mail to each Class Member in both English and Spanish, the Court-
     8 approved Notice of Class Action Settlement (“Notice”), and Change of Address Form.
     9 Haines Decl., ¶ 27; Settlement Agreement, Exhs. 1, 2. The Notice advises the Class
   10 (1) of their rights to participate in the Settlement, (2) that each will be mailed a
   11 payment without the need to return a claim form, (3) how to object to the Settlement,
   12 (4) how to opt out of the Settlement, (5) how to challenge the information on which
   13 their payment will be based, and (6) the procedures and timing for doing each. Haines
   14 Decl., ¶ 27. The Notice informs the Class of the formula for distribution of the NSA,
   15 the estimated amount of their payment if they do not request exclusion, and the
   16 estimated date their payment will be mailed. Id.
   17            All Class Members who do not request to be excluded by returning a signed,
   18 dated and timely postmarked statement as described in the Class Notice will release
   19 the Released Claims against the Released Parties. See Settlement Agreement, ¶ 28.
   20 VII. CONCLUSION
   21            For the foregoing reasons, Plaintiffs respectfully request the Court to grant
   22 preliminary approval of the proposed Settlement, conditionally certify the settlement
   23 Class pursuant to FRCP Rule 23, appoint Plaintiffs as the Class Representatives,
   24 affirm Plaintiffs’ attorneys as Class Counsel, approve as to form and content the
   25 proposed Notice of Class Action Settlement, appoint CPT Group, Inc., as the
   26 Administrator, and to set a final approval hearing date.
   27
   28
                                                      - 20 -
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                        Case No. 16-CV-02749-WQH
Case 3:16-cv-02749-WQH-BLM Document 105 Filed 07/09/19 PageID.3927 Page 29 of 29



     1                                                Respectfully submitted,
     2                                                THE HAINES LAW GROUP, APC
     3                                                COHELAN KHOURY & SINGER,
                                                      LAW OFFICE OF SAHAG MAJARIAN II
     4
     5
         Date: July 9, 2019                           By:      /s/ Paul K. Haines
     6
                                                      Attorneys for Plaintiffs and the Classes
     7
     8
     9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                      - 21 -
         Memorandum of Points and Authorities ISO Motion for
         Order Granting Preliminary Approval                               Case No. 16-CV-02749-WQH
